United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1368
                                    ___________

Crystal Creamer, On behalf of A.C.C., *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: August 31, 2010
                                 Filed: September 3, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Crystal Creamer, on behalf of her son A.C.C., appeals the district court’s1 order
affirming the denial of child supplemental security income. Creamer alleged that
A.C.C. became disabled in August 2004 (at age7) from attention deficit hyperactivity
disorder (ADHD) and oppositional defiant disorder. After a hearing, an administrative
law judge (ALJ) determined that (1) A.C.C.’s severe impairments--ADHD and


      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
“conduct disorder”--did not alone or combined meet or medically equal the
requirements of any relevant listing; (2) Creamer’s statements concerning the
intensity, persistence, and limiting effects of A.C.C.’s symptoms were not entirely
credible; and (3) A.C.C.’s impairments, alone or combined, also did not functionally
equal any listing, because in the six domains of functioning, he did not have the
requisite “marked” limitations in two domains or “extreme” limitations in one domain.
Having carefully reviewed the record and considered Creamer’s arguments for
reversal, see Van Vickle v. Astrue, 539 F.3d 825, 828 & n.2 (8th Cir. 2008) (standard
of review), we agree with the district court that the ALJ’s determinations on the
severity of A.C.C.’s impairments, and on whether A.C.C.’s impairments met,
medically equaled, or functionally equaled any relevant listing, are supported by
substantial evidence on the record as a whole. We also reject as meritless Creamer’s
remaining arguments for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-